—Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the verdict is repugnant. The acquittals of petit larceny and criminal possession of stolen property do not conclusively negate an essential element of burglary in the second degree as that crime was charged (see, People v Tucker, 55 NY2d 1, rearg denied 55 NY2d 1039; People v Reckart, 163 AD2d 846) (Appeal from Judgment of Supreme Court, Erie County, Forma, J.—Burglary, 2nd Degree.) Present—Pine, J. P., Lawton, Wesley, Callahan and Doerr, JJ.